Motion Granted in Part; Appellant’s Original Brief Stricken, and Order filed
December 10, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00160-CR
                                 ____________

               FRANCISCO BRALLAN ANAVISCA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1660617


                                      ORDER

      Appellant’s initial brief disclosed the name of a child victim of sexual
assault under the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App.
P. 9.10(b). Appellant filed an amended brief on November 17, 2020. The State has
filed a motion to seal appellant’s initial brief, or alternatively, to grant relief to
ensure the complainants’ confidentiality. Accordingly, we grant the State’s motion
in part and order appellant’s brief filed October 30, 2020, STRICKEN.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.




                                         2